Citation Nr: 0112340	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an increased rating for duodenal ulcers, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from November 1945 to July 
1965.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision in which the RO confirmed 
and continued a 20 percent evaluation for duodenal ulcers and 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for asbestosis.  The veteran timely appealed both 
decisions.

The Board notes that the RO adjudicated the claim for service 
connection for asbestosis as a petition to reopen based on an 
April 1991 denial of the claim, which was not appealed.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104, 
3.156, 20.302, 20.1103 (2000).   However, there is no 
indication of record that the veteran was notified of the 
April 1991 denial of the claim.  Indeed, the April 12, 1991 
correspondence following the rating decision includes no 
mention of the veteran's claim for asbestosis, and there is 
no indication that he was otherwise notified of the denial.  
Accordingly, the Board has recharacterized the asbestos claim 
as on the title page of this decision.  


REMAND

Following a preliminary review of the claims file, the Board 
of Veterans' Appeals (Board) finds that further development 
of both issues on appeal is warranted.

With regard to the asbestosis claim, the veteran's service 
medical records are negative for any findings, diagnoses, or 
treatment or asbestosis or evidence of exposure to asbestos.  

In an October 1989 statement, the veteran stated that while 
he was hospitalized at the Fort Gordon medical facility in 
May 1985, doctors told him that he had asbestosis.  The 
veteran then indicated that while he was in the Navy he 
worked around asbestos in boiler rooms.  Treatment records 
dated from Fort Gordon dated from May 1985 to August 1989 VA 
VAMC, do not reveal any diagnosis of asbestosis.

A VA pulmonary examination was conducted in April 1990.  A 
pulmonary function test revealed flow-volume loop consistent 
with mild obstructive changes.  The RV, FRC, and TLC were 
decreased suggesting concomitant extrinsic type restriction.  
The super normal diffusing capacity suggested alveolar 
capillary "congestion."  However, there was no final 
diagnosis provided by the examiner.

In an April 2000 statement, the veteran indicated that he has 
been treated at Eisenhower Medical Center, and that he was 
told that the spots on his lungs were due to asbestos 
exposure while in service.  He also indicated that his 
medical treatment has been at the Fort Jackson VA Medical 
Center (VAMC) (although it is unclear whether this is 
facility is distinct from the separate from the Eisenhower 
Medical Center).  All such treatment records must be 
associated with the claims file.  

The Board also notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
expand VA's duty assist a claimant in developing all evidence 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

As regards the claim for service connection for asbestosis, 
the Board finds that, after receiving all outstanding 
pertinent medical records from Fort Gordon, the RO should 
consider having the veteran undergo appropriate examination 
to obtain an opinion as to a nexus between any diagnosed 
asbestosis and the veteran's active military service, as 
appropriate.  

With regard to the duodenal ulcers, the veteran contends that 
the disorder has increased in severity and should receive a 
higher evaluation.  In particular, he states that he had a 
"pain pump" surgically placed to relieve the pain from his 
service-connected disorder.  The veteran's service connected 
disability is rated under Diagnostic Code 7305 for duodenal 
ulcers.  

The veteran was afforded a VA gastrointestinal examination in 
May 2000 to ascertain the current severity of his service 
connected duodenal ulcers.  In the examination report, the 
examiner specifically noted that the veteran's claims file 
was not available for review.  The veteran complained of 
chronic midabdominal pain on a daily basis, with additional 
episodic, sharp, "stabbing," pains that wake him up from 
sleep.  The veteran also stated that he had nausea two to 
three times a week, heartburn two times a week, and 
constipation three times a month.  The examiner noted that 
the veteran was currently on a percutaneous/implanted 
morphine pump for long-term pain control.  The examiner, 
however, did not comment on severity of the veteran's 
service-connected disorder based on the veteran's complaints.  
There were also no findings as to weight loss or the presence 
of anemia.  

Accordingly, the Board finds that the examination was 
inadequate for purposes of evaluating current severity of the 
veteran's service connected duodenal ulcers.  Moreover, 
hospitalization records from the Lexington Medical Center 
dated from 1998 to 1999 reveal that the veteran received 
treatment for chronic abdominal pain.  Thus, further records 
development, and VA examination that includes a review of the 
veteran's claims file, is necessary.

The veteran is hereby advised that any failure to report to a 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any such examination, the RO should associate with the 
claims file copies of any notice(s) of examination that are 
sent to the veteran.  

The RO should also consider whether any additional 
notification or development action is required under the Act 
with respect to either or both claims.  

Under these circumstances, the case is REMANDED for the 
following development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding medical 
records pertaining to the veteran's 
claims, to specifically include all 
records from the Eisenhower Medical 
Center and the Fort Jackson VAMC (if 
distinct facilities).  This must 
specifically include all outstanding 
records from the Fort Gordon and the 
Lexington medical facilities.  The RO 
should also assist the veteran in 
obtaining all other pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran is 
free, of course, to submit any pertinent 
records in his possession, and the RO 
should give him an opportunity to do so 
before arranging for him to undergo any 
further examination. 

2.  After associating with the claims 
file all medical records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a special VA gastrointestinal 
examination to determine the current 
severity of the veteran's duodenal 
ulcers.  The entire claims file, to a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests should be 
completed, and all clinical findings 
should be reported in detail.  The 
examiner should offer an assessment as to 
whether the veteran's duodenal ulcers are 
moderately severe or severe.  In this 
regard, the veteran's height and weight 
should be reported, the frequency and 
duration of incapacitating episodes 
should be reported, and the degree of 
impairment of health due to the disorder 
should be reported.  The examiner must 
also comment on whether the service 
connected disorder produces 
gastrointestinal pain, periodic vomiting, 
recurrent hematemesis or melena, and/or 
anemia.  All examination findings, to 
include the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include arranging for the veteran to 
undergo examination to obtain a medical 
opinion as to the relationship between 
any currently diagnosed asbestosis and 
the veteran's active military service, as 
appropriate.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of examination 
that have been sent to the veteran.  

6.  After completion of the foregoing 
requested development and any other 
development deemed warranted by the 
record (to include the scheduling of a VA 
examination if warranted with regard to 
the veteran's claim for service 
connection for asbestosis, as indicated 
above), the RO should adjudicate these 
claims on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

6.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



